Citation Nr: 1436626	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1989.

 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.


FINDING OF FACT

While the Veteran is service-connected for allergic rhinitis, she does not have a separate disability manifested by sinusitis.  


CONCLUSION OF LAW

The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she currently has sinusitis related to her active duty, as evidenced by in-service treatment for sinusitis.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, there is evidence documenting treatment for sinusitis in service.  The service treatment records reflect treatment for sinusitis in August 1986.  The Veteran reported a thick discharge, and she was diagnosed with acute maxillary sinusitis.  Subsequently, in November 1986, the Veteran reported symptoms in the right front sinuses, and a paranasal x-ray was performed.  The physician indicated the sinuses were reasonably well visualized with no air fluid levels.  There was no evidence of mucoperiosteal thickening or any abnormal soft tissue densities within the sinuses.  Significantly, the physician concluded that there was no evidence of acute or chronic sinusitis, nor were there any other bony or soft tissue abnormalities identified.  Indeed, follow-up treatment records describe the Veteran's sinusitis as "resolved."  When the Veteran sought treatment for sinus pain in March 1987, x-rays again indicated there was no evidence of acute or chronic sinusitis.  Remaining service treatment records are absent any further complaint or treatment for sinusitis.  Although the Veteran reported nasal congestion and discharge in August 1987, the Veteran was diagnosed with allergic rhinitis, for which the Veteran has been service-connected.  

Thus, while the record shows an episode of sinusitis, it was not shown to result in any chronic disability in service.  

More significantly, while post-service records show treatment for allergic rhinitis, they do not show that she has a separate disability manifested by sinusitis.  

In August 2009, the Veteran sought treatment at Riverside Williamsburg Medical and Urgent Care.  In establishing care with a primary physician, the Veteran reported year-round allergy symptoms.  The Veteran demonstrated normal nasal mucosa and septum.  The physician noted a clear discharge and diagnosed allergic rhinitis.  

The Veteran was also afforded an examination in April 2010 in order to obtain an independent medical opinion with regard to the etiology of her claimed sinusitis.  The Veteran reported constant sinus problems, describing incapacitating episodes and headaches.  She described daily "crusted, breathing through the nose."  She also identified nose pain and itchy eyes.  She asserted that her condition has existed since 1987.  However, an x-ray revealed minimal mucosal thickening, which the examiner diagnosed as allergic rhinitis, not sinusitis.  

On her September 2011 VA Form 9, the Veteran asserted that she has had a sinus condition since serving in the military.

Indeed, the Veteran is competent to describe symptoms she experienced, whether in service or during the years since discharge, based on her personal knowledge, such as nasal discharge and pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, diagnosing sinusitis, versus allergic rhinitis, for example, and identifying a nexus to a persistent disability involves a complex medical issue, such as interpretation of x-ray results, that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, after careful review of the evidence, the Board finds that service connection for sinusitis is not warranted.  Medical professionals have described the Veteran's in-service sinusitis as resolved  and consistently interpreted x-rays, to include x-rays performed during service, as negative for acute or chronic sinusitis.  Aside from the Veteran's proffered diagnosis, there is simply no other evidence of a current disability in the form of sinusitis.  As such, a preponderance of the evidence is against the claim, and it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Should the Veteran obtain evidence of a current diagnosis of sinusitis, she is invited to re-file the claim with the RO.  However, the Board emphasizes that the evaluation of the same disability symptoms under different Diagnostic Codes, known as "pyramiding," must be avoided.  See 38 C.F.R. § 4.14 (2013).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a November 2009 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, private treatment records, VA treatment records, statements in support of the claim by the Veteran and her representative, and a VA examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Here, the examiner considered the Veteran's reported and documented history in rendering conclusions.  Moreover, the Veteran has not challenged the examination's adequacy or thoroughness, or the competency of the examiner.  Accordingly, VA's duty to provide a VA examination is satisfied.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for sinusitis is denied.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


